Citation Nr: 0014445	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  98-19 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a thyroid disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 5, 1990, to 
May 22, 1996; she also had 2 years, 6 months, and 24 days of 
active military service prior to August 5, 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
RO that, among other things, denied a claim of entitlement to 
service connection for a thyroid disorder.  


FINDING OF FACT

No competent medical evidence has been presented showing that 
any thyroid disorder began during military service or may 
otherwise be attributed to the veteran's period of military 
service; no endocrinopathy was shown in service or within a 
year of the veteran's separation from service.


CONCLUSION OF LAW

The claim of service connection for a thyroid disorder is not 
well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist her in developing the facts pertinent 
to her claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order to make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

An endocrinopathy is considered "chronic" within the 
meaning of 38 C.F.R. § 3.307.  § 3.309.  Consequently, if 
such disability is manifested to a compensable degree within 
a year of the veteran's separation from service, a 
presumption of service incurrence or aggravation applies.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(1999).

The veteran contends that she has a thyroid disorder that 
began during service.  She asserts that such a disorder is 
attributable to contaminated drinking water or possible 
exposure to lead-based paint during service.  For the reasons 
that follow, the Board finds that the veteran's claim of 
service connection for a thyroid disorder is not well 
grounded.

The veteran's service medical records are negative for 
complaints of, treatment for, or diagnoses suggesting any 
thyroid abnormality.  The records do show that, when seen in 
September 1990 for complaints of cramps in the heart, 
examination of the neck revealed a few nodes.  The impression 
was sinusitis.  When examined in December 1990, no lymphoid 
of the neck was noted.  A May 1993 examination report 
indicates that the veteran's endocrine system was normal.  In 
her report of medical history, dated in May 1993, the veteran 
reported having had medical treatment for "thyroid" but 
none at the present time.

When examined by VA in August 1996, the veteran's endocrine 
system was normal.  Subsequently prepared VA records show 
that, in April 1997, a thyroid scan revealed a normal-sized 
gland with no hot or cold spot.  The impression was slightly 
low uptake and no cold or hot spot.  A May 1997 VA operation 
report indicates that the veteran was found to have a thyroid 
nodule on physical examination.  Thyroid function tests were 
normal.  Thyroid radionuclide scan was normal.  An ultrasound 
was obtained, which was read as showing a slightly larger 
right thyroid lobe with a serpiginous fluid collection.  She 
underwent a right thyroid lobectomy.  Pathological 
examination revealed a benign nodular goiter of the right 
thyroid.  

At an August 1997 VA examination, the veteran reported that 
she had seen an enlargement in her right neck and had sought 
medical advice, and was found to have a benign nodular goiter 
in April 1997.  Examination revealed a two-inch long 
thyroidectomy scar at the mid-anterior area of the neck.  No 
abnormal thyroid findings on palpation were noted.  "Thyroid 
adenoma, benign, postoperative, recovered" was diagnosed.

The veteran submitted reports to support her argument that 
her thyroid disease may have been caused by contaminated 
drinking water or exposure to lead-based paint during 
service.  A March 1994 letter from the service department 
indicates that the veteran's living quarters might contain 
some lead-base paint surfaces.  A May 1994 "Notice to Water 
Consumers" report from the service department indicates that 
the water served during the month of March 1994 exceeded the 
primary maximum contaminant level for bacteriological 
quality.  An August 1994 "Notice to Consumers" report 
indicates that the water served during the months of June and 
July 1994 exceeded the primary maximum contaminant level for 
bacteriological quality.  

As noted above, the veteran must present competent medical 
evidence of both current disability and relationship between 
that disability and service.  Although the veteran developed 
a right thyroid mass and underwent surgery to remove it as 
noted above, none of the examiners has reported that any such 
problem is attributable to problems incurred in or aggravated 
by military service.  The Board has also considered the 
veteran's written statements and reports on possible exposure 
to lead-base paint and water contamination regarding her 
opinion on the etiology of her thyroid problems.  However, 
while she is competent to provide information regarding the 
symptoms she currently experiences and has experienced since 
military service, there is no indication that she is 
competent to comment upon etiology or time of onset of 
currently diagnosed disability.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993); Espiritu, 2 Vet. App. at 494-
95.  Consequently, absent the presentation of competent 
medical evidence showing a link between any post-service 
diagnosis and service, the veteran's claim may not be 
considered well grounded and must be denied.  (The statutory 
presumption of 38 C.F.R. § 3.307 does not aid the veteran 
because there is no basis in the evidence for finding that an 
endocrinopathy was found during the one-year presumptive 
period following the veteran's separation from service.  
38 C.F.R. §§ 3.307, 3.309.  Indeed, hormone tests were normal 
during this time frame.)

The Board also notes that it has been contended on the 
appellant's behalf that the Board should determine whether 
the RO complied with M21-1, Part III,  1.03(a) (Change 50) 
(Feb. 23, 1996) and M21-1, Part VI,  2.10(f) (Change 48) 
(Aug. 5, 1996).  The provisions of M21-1 Part VI,  2.10(f) 
provide that "the duty to assist will prevail while 
development is undertaken."  A careful reading of this 
provision clearly shows the initiation of this 
"development" is predicated on the claim being 
"potentially plausible on a factual basis."  Essentially, 
"potentially plausible on a factual basis" means the claim 
is well grounded.  Epps, supra.  Consequently, development is 
undertaken pursuant to M21-1 Part VI,  2.10(f) only after 
the appellant has presented a well-grounded claim.  As the 
appellant has not done so here, M21-1 Part VI,  2.10(f) is 
not applicable to her case.
M21-1 Part III,  1.03(a) provides that "[b]efore a decision 
is made about a claim being well-grounded, it will be fully 
developed."  However, only when a claim is well grounded 
does VA have an obligation to assist the claimant in 
"developing the facts pertinent to the claim."  Robinette 
v. Brown, 8 Vet. App. 69, 77-74 (1995) (emphasis added) 
(referring to evidentiary development required by the duty to 
assist under 38 U.S.C.A. § 5107(a)); Epps, supra; Beausoleil 
v. Brown, 8 Vet. App. 459, 465 (1996).  In contrast to the 
evidentiary development referred to in 38 U.S.C.A. § 5107(a), 
the provisions of M21-1, Part III,  1.03(a) refer to 
development of the claim.  The requirement to fully develop a 
claim - as compared to development of the evidence underlying 
the claim - merely demands that VA ensure that the appellant 
has not filed a defective or incomplete application.  See 
38 U.S.C.A. § 5103 (West 1991); Robinette, 8 Vet. App. at 78.  
See 38 C.F.R. §§ 3.1(p), 3.160(a) (defining a claim as an 
application for VA benefits); see also M21-1, Part III,  
1.01(a) (discussing development of pertinent facts 
"concerning a well-grounded claim"); M21-1, Part VI,  
2.10(f) (discussed, supra); compare M21-1, Part III,  
2.01(c) (during initial screening stage of claims processing, 
the RO shall review all applications and evidence immediately 
to determine if "a claim" is incomplete and requires 
"further development").  Indeed, M21-1, Part III,  1.03(a) 
relies upon Grottveit, supra, in which the Court stated that, 
"[i]f the claim is not well grounded, the claimant cannot 
invoke the VA's duty to assist [under 38 U.S.C.A. § 5107(a)] 
in the [evidentiary] development of the claim."  Grottveit, 
5 Vet. App. at 93, citing 38 U.S.C.A. § 5107(a).  Therefore, 
until an appellant has submitted a well-grounded claim, VA is 
under no duty to assist the appellant in establishing the 
evidentiary elements of his or her claim.  Morton v. West, 12 
Vet. App. 477 (1999).  

In other words, the requirement to "fully develop" a claim 
pursuant to M21-1, Part III,  1.03(a) is not identical to 
the duty to assist which arises after a well-grounded claim 
has been submitted; instead, it appears merely to reiterate 
the duty to inform under 38 U.S.C.A. § 5103.  Consequently, 
ensuring that a claim is "fully developed" under M21-1 Part 
III,  1.03(a) means that, where the appellant's application 
for benefits is incomplete, VA shall notify the appellant of 
the evidence necessary to complete the application.  Id. at 
80.  As there is no indication in the present case that the 
appellant's application is incomplete, or that she is aware 
of evidence which would render her service connection claim 
for thyroid disability well grounded, the Board finds that 
the RO complied with 38 U.S.C.A. § 5103 and  1.03(a).


ORDER

Service connection for a thyroid disorder is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

